Exhibit 10.2

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

January 23, 2018,

among

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.,

THE SUBSIDIARIES OF

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.

IDENTIFIED HEREIN

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Other Defined Terms

     1   ARTICLE II    Guarantee   

SECTION 2.01. Guarantee

     4  

SECTION 2.02. Guarantee of Payment; Continuing Guarantee

     4  

SECTION 2.03. No Limitations

     4  

SECTION 2.04. Reinstatement

     5  

SECTION 2.05. Agreement to Pay; Subrogation

     6  

SECTION 2.06. Information

     6  

SECTION 2.07. Keepwell

     6   ARTICLE III    Pledge of Securities   

SECTION 3.01. Pledge

     6  

SECTION 3.02. Delivery of the Pledged Equity Interests

     7  

SECTION 3.03. Representations and Warranties

     8  

SECTION 3.04. Covenants

     9  

SECTION 3.05. Registration in Nominee Name; Denominations

     12  

SECTION 3.06. Voting Rights; Dividends and Interest

     12   ARTICLE IV    Remedies   

SECTION 4.01. Remedies Upon Default

     14  

SECTION 4.02. Application of Proceeds

     16  

SECTION 4.03. Securities Act

     17  

SECTION 4.04. Information

     17   ARTICLE V    Indemnity, Subrogation, Contribution and Subordination   

SECTION 5.01. Indemnity and Subrogation

     18  

SECTION 5.02. Contribution and Subrogation

     18  

SECTION 5.03. Subordination

     18  



--------------------------------------------------------------------------------

ARTICLE VI    Miscellaneous   

SECTION 6.01. Notices

     19  

SECTION 6.02. Waivers; Amendment

     19  

SECTION 6.03. Administrative Agent’s Fees and Expenses; Indemnification

     19  

SECTION 6.04. Survival

     20  

SECTION 6.05. Counterparts; Effectiveness; Successors and Assigns

     21  

SECTION 6.06. Severability

     21  

SECTION 6.07. Governing Law; Jurisdiction; Consent to Service of Process

     21  

SECTION 6.08. WAIVER OF JURY TRIAL

     22  

SECTION 6.09. Headings

     22  

SECTION 6.10. Security Interest Absolute

     22  

SECTION 6.11. Termination or Release

     22  

SECTION 6.12. Additional Subsidiaries

     23  

SECTION 6.13. Administrative Agent Appointed Attorney-in-Fact

     23  

Schedules

 

Schedule I    Subsidiary Loan Party Information Schedule II    Pledged Equity
Interests

Exhibits

 

Exhibit I        Form of Supplement

 



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated as of January 23, 2018 (this
“Agreement”), among Americold Realty Operating Partnership, L.P., the Subsidiary
Loan Parties from time to time party hereto and Bank of America, N.A. as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”).

Reference is made to the Credit Agreement dated as of January 23, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Americold Realty Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), Americold Realty Trust, the
several Lenders and the Letter of Credit Issuers from time to time party thereto
and the Administrative Agent. The Lenders and Letter of Credit Issuers have
agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth in the Credit Agreement. The obligations of the Lenders and
the Letter of Credit Issuers to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement. The Subsidiary Loan
Parties are Affiliates of the Borrower, will derive substantial benefits from
the extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders and
the Letter of Credit Issuers to extend such credit. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement. Each other term used but not defined herein that is
defined in the New York UCC (as defined herein) shall have the meaning specified
in the New York UCC. The term “Instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.2 of the Credit Agreement
also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the Preamble
hereto.

“Agreement” has the meaning assigned to such term in the Preamble hereto.

“Borrower” has the meaning assigned to such term in the Recitals hereto.

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Collateral” has the meaning assigned to such term in Section 3.01.



--------------------------------------------------------------------------------

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“Grantors” means, collectively, (a) the Qualified Asset Guarantors and the Other
Guarantors and (b) with respect to (i) the Secured Swap Obligations and Secured
Cash Management Obligations owing by any Loan Party or any Subsidiary of a Loan
Party (other than the Borrower) and (ii) the payment and performance by each
Specified Loan Party of its Guarantee Obligations with respect to all Secured
Swap Obligations, the Borrower.

“Guarantors” means, collectively, the Borrower and each Subsidiary Loan Party.

“Indemnified Amount” has the meaning assigned to such term in Section 5.02.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Perfection Certificate” means the Perfection Certificate dated as of the
Closing Date delivered by the Borrower to the Administrative Agent pursuant to
Section 7.1(d)(v) of the Credit Agreement.

“Permitted Assignment” has the meaning assigned to such term in Section 3.04(e).

“Pledged Capital Stock” means (i) all shares of Capital Stock of any corporation
that is a Guarantor, including all shares of Capital Stock set forth on
Schedule II under the heading “Pledged Capital Stock” (as such schedule may be
supplemented from time to time pursuant hereto), and any certificates,
instruments and other documents representing such shares and any interest of any
Grantor in the entries on the books of the issuer of such shares or on the books
of any securities intermediary pertaining to such shares, (ii) all rights to
participate in the economics of the issuer of such shares, including all profits
and losses and all rights to receive substitutions, additions, interest,
dividends and other distributions from the issuer of such shares and all capital
accounts of the issuer of such shares and (iii) all rights to participate in the
management of the business and affairs of the issuer of such shares, including
all voting rights and rights to information.

“Pledged Equity Interests” means all Pledged Capital Stock, all Pledged LLC
Interests and all Pledged Partnership Interests.

“Pledged LLC Interests” means (i) all interests in any limited liability company
that is a Guarantor and each series thereof, including all limited liability
company interests set forth on Schedule II under the heading “Pledged LLC
Interests” (as such schedule may be supplemented from time to time pursuant
hereto), and any certificates, instruments and other documents representing such
limited liability company interests and any interest of any Grantor on the books
and records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest, (ii) all rights to
participate in the economics of the issuer of such interests, including all
profits and losses and all rights to receive substitutions,

 

2



--------------------------------------------------------------------------------

additions, interest, dividends and other distributions from the issuer of such
interests and all capital accounts of the issuer of such interests, (iii) all
rights to participate in the management of the business and affairs of the
issuer of such interests, including all voting rights and rights to information
and (iv) the status of being a “member” (or analogous term) of the issuer of
such interests, including all rights under the formation document or the
operating or limited liability agreement (or similar document), including the
applicable Pledged Partnership/LLC Agreement, of the issuer of such interests.

“Pledged Partnership Interests” means (i) all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership that is a Guarantor, including all partnership interests set forth
on Schedule II under the heading “Pledged Partnership Interests” (as such
schedule may be supplemented from time to time pursuant hereto), and any
certificates, instruments and other documents representing such partnership
interests and any interest of any Grantor on the books and records of such
partnership or on the books and records of any securities intermediary
pertaining to such interest, (ii) all rights to participate in the economics of
the issuer of such interests, including all profits and losses and all rights to
receive substitutions, additions, interest, dividends and other distributions
from the issuer of such interests and all capital accounts of the issuer of such
interests, (iii) all rights to participate in the management of the business and
affairs of the issuer of such interests, including all voting rights and rights
to information and (iv) the status of being a “partner” (or analogous term) of
the issuer of such interests, including all rights under the formation document
or the partnership, operating, or limited liability agreement (or similar
document), including the applicable Pledged Partnership/LLC Agreement, of the
issuer of such interests.

“Pledged Partnership/LLC Agreement” has the meaning assigned to such term in
Section 3.04(e).

“Pledged Securities” means any and all certificates, instruments or other
documents representing or evidencing any Collateral, including, without
limitation, all stock certificates, unit certificates and limited liability
membership interest certificates now or hereafter included in the Collateral.

“Qualified ECP Guarantor” means, in respect of any Secured Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation or grant of the relevant security interest becomes or would
become effective with respect to such Secured Swap Obligation and each other
Loan Party that constitutes an “eligible contract participant” under the
Commodity Exchange Act and can cause another person to qualify as an “eligible
contract participant” at such time by guaranteeing or entering into a keepwell
in respect of obligations of such other person under Section la(18)(A)(v)(II) of
the Commodity Exchange Act.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant under the Commodity Exchange Act (determined prior to giving effect
to Section 2.07).

 

3



--------------------------------------------------------------------------------

“Subsidiary Loan Parties” means, collectively, (a) the Subsidiaries identified
on Schedule I and (b) each other Subsidiary that becomes a party to this
Agreement after the Closing Date.

“Supplement” means an instrument substantially in the form of Exhibit I hereto,
or any other form approved by the Administrative Agent, and in each case
reasonably satisfactory to the Administrative Agent.

“Uniform Commercial Code” shall mean the New York UCC; provided, however, that
if by reason of mandatory provisions of law, the perfection, the effect of
perfection or non-perfection or priority of a security interest is governed by
the personal property security laws of any jurisdiction other than New York,
“Uniform Commercial Code” shall mean those personal property security laws as in
effect in such other jurisdiction for the purposes of the provisions hereof
relating to such perfection or priority and for the definitions related to such
provisions.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee. Each Guarantor irrevocably and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Obligations. Each Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, or amended or modified, without notice
to or further assent from it, and that, except as otherwise expressly provided
in Section 6.11, it will remain bound upon its guarantee hereunder
notwithstanding any extension, renewal, amendment or modification of any
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee hereunder and notice of
protest for nonpayment.

SECTION 2.02. Guarantee of Payment; Continuing Guarantee. Each Guarantor further
agrees that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or other similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent or any other
Secured Party to any security held for the payment of the Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower, any other Loan Party
or any other Person. Each Guarantor agrees that its guarantee hereunder is
continuing in nature and applies to all Obligations, whether currently existing
or hereafter incurred.

SECTION 2.03. No Limitations. (a) Except for the termination or release of a
Guarantor’s obligations hereunder as expressly provided in Section 6.11, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations, any

 

4



--------------------------------------------------------------------------------

impossibility in the performance of the Obligations or otherwise (other than a
defense of the indefeasible payment in full in cash of all the Obligations or
the performance in full of all the Obligations). Without limiting the generality
of the foregoing, except as otherwise expressly provided in Section 6.11, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement; (iii) the release of, or any
impairment of or failure to perfect any Lien on or security interest in, any
security held by the Administrative Agent or any other Secured Party for any of
the Obligations; (iv) any default, failure or delay, wilful or otherwise, in the
performance of any of the Obligations; or (v) any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations or
the performance in full of all the Obligations). Each Guarantor expressly
authorizes the Secured Parties to take and hold security for the payment and
performance of the Obligations, to exchange, waive or release any or all such
security (with or without consideration), to enforce or apply such security and
direct the order and manner of any sale thereof in their sole discretion or to
release or substitute any one or more other guarantors or obligors upon or in
respect of the Obligations, all without affecting the obligations of any
Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations or the performance in full of all the Obligations. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or any other Loan Party or exercise any other right or remedy
available to them against the Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash (other than any Secured Cash Management Obligations, Secured Swap
Obligations or contingent indemnification obligations and other contingent
obligations not then due or asserted). To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Loan Party, as the
case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that this Agreement and its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy, insolvency, dissolution, liquidation or
reorganization of the Borrower, any other Loan Party or otherwise.

 

5



--------------------------------------------------------------------------------

SECTION 2.05. Agreement to Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article V.

SECTION 2.06. Information. Each Guarantor (a) assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and (b) agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 2.07. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of its obligations under this Agreement in respect of Secured
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.07 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.07 or otherwise under this Agreement voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 2.07 shall remain in full force and effect until the indefeasible
payment in full in cash of all the Obligations (other than Secured Cash
Management Obligations, Secured Swap Obligations or contingent indemnification
obligations and other contingent obligations, in each case not then due or
asserted). Each Qualified ECP Guarantor intends that this Section 2.07
constitute, and this Section 2.07 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge. (a) As security for the payment and performance in full of
the Obligations, each Grantor hereby assigns and pledges to the Administrative
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, a security

 

6



--------------------------------------------------------------------------------

interest in, all such Grantor’s right, title and interest in, to and under:
(i) all Pledged Equity Interests; (ii) all other property of such Grantor that
may be delivered to and held by the Administrative Agent pursuant to the terms
of Section 3.01, Section 3.02 or Section 3.04; (iii) subject to Section 3.06,
all other rights and privileges of such Grantor with respect to the securities,
instruments and other property referred to in clauses (i) and (ii) above; and
(iv) all Proceeds of any of the foregoing (the items referred to in clauses
(i) through (iv) above being collectively referred to as the “Collateral”).

(b) Each Grantor hereby irrevocably authorizes the Administrative Agent (or its
designee) at any time and from time to time to file in any relevant jurisdiction
any financing statements with respect to the Collateral or any part thereof and
amendments thereto that (i) describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Administrative Agent may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Administrative Agent herein and (ii) contain the information required by Article
9 of the Uniform Commercial Code of each applicable jurisdiction for the filing
of any financing statement or amendment. Each Grantor agrees to provide the
information required for any such filing to the Administrative Agent promptly
upon request.

Each Grantor also ratifies its authorization for the Administrative Agent (or
its designee) to file in any relevant jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.

SECTION 3.02. Delivery of the Pledged Equity Interests. (a) Each Grantor agrees
to deliver or cause to be delivered to the Administrative Agent any and all
Pledged Equity Interests that constitute Pledged Securities (i) on the date
hereof, in the case of any such Pledged Securities owned by such Grantor on the
date hereof, and (ii) promptly (and, in any event, within thirty (30) days or as
otherwise agreed in the sole discretion of the Administrative Agent) after the
acquisition (by purchase, dividend or otherwise) thereof (and in any event as
required under the Credit Agreement), in the case of any such Pledged Equity
Interests that constitute Pledged Securities acquired (by purchase, dividend or
otherwise) by such Grantor after the date hereof.

(b) Upon delivery to the Administrative Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed by the applicable Grantor
in blank or other undated instruments of transfer satisfactory to the
Administrative Agent and such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Collateral shall be accompanied by undated proper
instruments of assignment duly executed by the applicable Grantor in blank and
such other instruments and documents as the Administrative Agent may reasonably
request.

(c) If any Grantor shall acquire (by purchase, dividend or otherwise) any
additional Collateral at any time or from time to time after the date hereof,
such Grantor, in addition to the actions required to be taken pursuant to
Sections 3.02(a) and (b), shall deliver a schedule providing the information
required by Schedule II with respect to any Pledged Equity Interests included in
such additional Collateral; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Equity
Interests. Each schedule so delivered after the date hereof shall be deemed
attached hereto and made a part hereof as a supplement to Schedule II and any
prior schedules so delivered.

 

7



--------------------------------------------------------------------------------

SECTION 3.03. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent, for the benefit of the
Secured Parties, that:

(a) Schedule I sets forth the true and correct legal name of each Grantor, its
jurisdiction of organization and the location of its chief executive office;

(b) Schedule II sets forth a true and complete list, with respect to each
Grantor, of all the Pledged Equity Interests owned by such Grantor and the
percentage of the issued and outstanding units of each class of the Capital
Stock of the issuer thereof represented by the Pledged Equity Interests owned by
such Grantor (other than any Pledged Equity Interests that are not yet required
to have been delivered to the Administrative Agent under the terms of this
Agreement or the Credit Agreement);

(c) the Pledged Equity Interests have been duly and validly authorized and
issued by the issuers thereof and are fully paid and nonassessable;

(d) except for the security interests granted hereunder and Permitted Equity
Encumbrances, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Equity Interests indicated on
Schedule II as owned by such Grantor and (ii) holds the same free and clear of
all Liens;

(e) except as disclosed on Schedule II and except for restrictions and
limitations imposed by the Loan Documents, Permitted Equity Encumbrances or
securities laws generally, and, in the case of clause (ii) below, (i) the
Collateral is and will continue to be freely transferable and assignable and
(ii) none of the Collateral is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder;

(f) each of the Grantors has the power and authority to pledge the Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was, is or will be required for the validity of the
pledge effected hereby (other than such as have been obtained and are in full
force and effect);

(h) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Equity Interests are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Equity Interests as security for the payment and performance of the
Obligations and such lien is and shall be prior to any other Lien on such
Pledged Equity Interests;

 

8



--------------------------------------------------------------------------------

(i) the pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights of the Administrative Agent
in the Collateral as set forth herein and all action by any Grantor necessary or
desirable to protect and perfect the lien on the Collateral has been duly taken;

(j) the Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the Closing Date;

(k) the Uniform Commercial Code financing statements are all the filings,
recordings and registrations that are necessary to publish notice of and protect
the validity of and to establish a legal, valid and perfected security interest
in favor of the Administrative Agent (for the benefit of the Secured Parties) in
respect of all Collateral in which a security interest may be perfected by
filing, recording or registration in the United States of America (or any
political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary with respect to any such Collateral in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements; and

(l) the security interest granted in Section 3.01 constitutes (i) a legal and
valid security interest in all the Collateral securing the payment and
performance of the Obligations and (ii) subject to the filings described in
Section 3.03(k), a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States of America (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions.

SECTION 3.04. Covenants. (a) Each Grantor agrees (i) to be bound by the
provisions of Section 8.10 of the Credit Agreement with the same force and
effect, and to the same extent, as if each reference therein to the Borrower
were a reference to such Grantor, (ii) to not effect any change to such
Grantor’s (A) legal name, (B) location of its chief executive office,
(C) identity or organizational structure, (D) Federal Taxpayer Identification
Number or organizational identification number, if any, or (E) jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), unless (1) such Grantor shall have given the Administrative Agent
prior written notice (in the form of a certificate signed by a Responsible
Officer), or such other notice period agreed to by the Administrative Agent, of
its intention to do so, clearly describing such change and providing such other
information in connection therewith as the Administrative Agent may reasonably
request and (2) such Grantor shall have taken all action reasonably satisfactory
to the Administrative Agent to maintain the perfection and priority of the
security interest of the Administrative Agent for the benefit of the Secured
Parties in the Collateral, if applicable, (iii) to provide the Administrative
Agent with certified organizational documents reflecting any of the changes
described in the foregoing clause (ii), and (iii) to be bound by the provisions
of Sections 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.11, 8.12, 8.13(c) and 8.19
of the Credit Agreement, in each case to the extent such provisions relate to
such Grantor or its assets, with the same force and effect, and to the same
extent, as if such Grantor were a party to the Credit Agreement.

 

9



--------------------------------------------------------------------------------

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 8.1(a) of the Credit
Agreement, the Borrower shall deliver to the Administrative Agent a certificate
executed by a Financial Officer of the Borrower setting forth the information
required pursuant to the Perfection Certificate or confirming that there has
been no change in such information since the Closing Date or, if more recent,
the date of the most recent certificate delivered pursuant to this
Section 3.04(b).

(c) Each Grantor (i) shall, at its own expense, take any and all actions
necessary to defend title to the Collateral against all Persons and to defend
the security interest of the Administrative Agent in the Collateral and the
priority thereof against any Lien other than Permitted Equity Encumbrances and
(ii) will make no assignment, pledge, hypothecation or transfer of, or create or
permit to exist any security interest in or other Lien on, the Collateral, other
than Permitted Equity Encumbrances and transfers made in compliance with the
Credit Agreement.

(d) Each Pledged Equity Interest that constitutes a Pledged Security now or
hereafter acquired (by purchase, dividend or otherwise) by any Grantor shall be
a “security” within the meaning of Article 8 of the Uniform Commercial Code and
shall be governed by Article 8 of the Uniform Commercial Code; and such
certificate shall be delivered to the Administrative Agent in accordance with
Section 3.02(a).

(e) Each Grantor that is a member, manager and/or partner of an issuer of a
Pledged LLC Interest or a Pledged Partnership Interest and each Grantor that is
an issuer of a Pledged LLC Interest or Pledged Partnership Interest hereby
(1) grants its irrevocable consent under each limited liability agreement,
operating agreement, membership agreement, partnership agreement or similar
agreement to which such Grantor is a party and relating to any Pledged LLC
Interests or Pledged Partnership Interests (as amended, restated, supplemented
or otherwise modified from time to time, each a “Pledged Partnership/LLC
Agreement”) to permit each member, manager and/or partner of such issuer (A) to
pledge all of the Pledged LLC Interests or Pledged Partnership Interests in
which such member, manager and/or partner has rights in connection herewith, and
(B) to grant and collaterally assign to the Administrative Agent, for the
benefit of the Secured Parties, a lien on and security interest in such Pledged
LLC Interests or such Pledged Partnership Interests in accordance herewith and
subject to the terms and limitations hereof and (2) irrevocably agrees that
(A) the Administrative Agent, the Letter of Credit Issuers and/or the Lenders
shall be entitled to exercise any and all of their rights and remedies against
such Pledged LLC Interests or Pledged Partnership Interests pursuant to the Loan
Documents, including, without limitation any rights to foreclose upon or
otherwise effectuate an assignment of such Pledged LLC Interests or Pledged
Partnership Interests in accordance therewith, and (B) in connection with the
exercise of any remedies in accordance with the terms hereof, the Administrative
Agent, the Letter of Credit Issuers and/or the Lenders (and/or any Affiliate of
the Administrative Agent, the Letter of Credit Issuers and/or the Lenders and/or
any entity formed by the Administrative Agent, the Letter of Credit Issuers
and/or the Lenders) shall be entitled to be admitted as a partner (including as
the general partner) or as a member (including as the managing member) of any
issuer of Pledged LLC

 

10



--------------------------------------------------------------------------------

Interests or Pledged Partnership Interests, as the case may be, and/or make an
assignment of all or any portion of such interest to any Person(s) who shall
have the right to be admitted as partner(s) of or as member(s) of any such
issuer, as the case may be (each of clauses (1)(A), (1)(B), (2)(A) and (2)(B)
collectively, a “Permitted Assignment”). For the avoidance of doubt, any
assignee of the Administrative Agent, the Letter of Credit Issuers and/or the
Lenders that shall become a partner or a member of an issuer of Pledged
Partnership Interests or Pledged LLC Interests, as the case may be, pursuant to
a Permitted Assignment (excluding any assignee that is an entity formed by the
Administrative Agent, the Letter of Credit Issuers and/or the Lenders and
continues to hold an interest as a partner of or member of such an issuer, as
the case may be) shall thereafter be subject to the terms of this
Section 3.04(e) or any subsequent assignment to be made by such partner or
member, as the case may be.

(f) (A) to, upon any foreclosure by the Administrative Agent on such Pledged LLC
Interests or such Pledged Partnership Interests (or any other sale or transfer
of such Pledged LLC Interests or such Pledged Partnership Interests in lieu of
such foreclosure), to the extent permitted by applicable law, transfer to the
Administrative Agent (or to the purchaser or other transferee of such Pledged
LLC Interests or Pledged Partnership Interests in lieu of such foreclosure) such
member, manager and/or partner’s rights and powers to manage and control the
affairs of the applicable issuer of Pledged LLC Interests or Pledged Partnership
Interests, as the case may be, in each case, without any further consent,
approval or action by any other party, including, without limitation, any other
party to any Pledged Partnership/LLC Agreement or otherwise and (B) to provide
that (1) the bankruptcy or insolvency of such member, manager and/or partner
shall not cause such member, manager and/or partner to cease to be a holder of
such Pledged LLC Interests or such Pledged Partnership Interests, (2) upon the
occurrence of such an event, the applicable issuer shall continue without
dissolution and (3) until such time as all the Obligations have been paid in
full in cash (other than Secured Cash Management Obligations, Secured Swap
Obligations or contingent indemnification obligations and other contingent
obligations not then due or asserted), such member, manager and/or partner
waives any right it might have to agree in writing to dissolve the applicable
issuer upon the bankruptcy or insolvency of such member, manager and/or partner,
or the occurrence of an event that causes such member, manager and/or partner to
cease to be a holder of such Pledged LLC Interests or Pledged Partnership
Interests.

(g) Subject to compliance with applicable law, no further consent, approval or
action by any other party, including, without limitation, any other party to the
applicable Pledged Partnership/LLC Agreement or otherwise shall be necessary to
permit the Administrative Agent or its designee to be substituted as a member,
manager or partner pursuant to Section 3.04 or 3.05. The rights, powers and
benefits granted pursuant to this paragraph shall inure to the benefit of the
Administrative Agent, on its own behalf and on behalf of the Secured Parties,
and each of their respective successors, assigns and designees, as intended
third party beneficiaries.

(h) Each Grantor and each issuer of a Pledged LLC Interest or a Pledged
Partnership Interest agrees that (1) no Pledged Partnership /LLC Agreement shall
be amended to be inconsistent with the provisions of this Agreement and (2) it
shall not directly or indirectly, consent to, approve, authorize or otherwise
suffer or permit any waiver, amendment, supplement, cancellation, termination or
other modification of the partnership agreement,

 

11



--------------------------------------------------------------------------------

operating agreement, charter, certificate of incorporation, bylaws or other
organizational documents of (A) the Company, the Borrower any Qualified Asset
Guarantor or any Loan Party that is a direct owner of any Qualified Asset
Guarantor, in each case if such waiver, amendment, supplement, cancellation,
termination or modification would reasonably be expected to (x) adversely affect
any Loan Party’s ability to repay the Obligations or (y) impair the rights or
interests of the Administrative Agent or any Secured Party hereunder or under
any Loan Document or in any Collateral and (B) any other Subsidiary, in each
case if such waiver, amendment, supplement, cancellation, termination or
modification would reasonably be expected to result in a Material Adverse
Effect.

(i) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments, financing statements,
agreements and documents and take all such other actions as the Administrative
Agent may from time to time reasonably request to better assure, preserve,
protect and perfect the Secured Parties’ security interest in the Collateral and
the rights and remedies created hereby, including the payment of any fees and
Taxes required in connection with the execution and delivery of this Agreement,
the granting of the Secured Parties’ security interest in the Collateral and the
filing and recording of any financing statements or other documents in
connection herewith or therewith. Each Grantor will provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created pursuant to this Agreement.

SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) (a) to hold the Pledged Equity Interests in its own name as
pledgee, in the name of its nominee (as pledgee or as sub-agent) or in the name
of the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent and (b) to be substituted for the applicable Grantor as a
member, manager or partner under the applicable Pledged Partnership/LLC
Agreement (and the Administrative Agent or its designee shall have all rights,
powers and benefits of such Grantor as a member, manager or partner, as
applicable, under such Pledged Partnership/LLC Agreement in accordance with the
terms of this Agreement). For the avoidance of doubt, such rights, powers and
benefits of a substituted member, manager or partner shall include all voting
and other rights and not merely the rights of an economic interest holder. Each
Grantor will promptly give to the Administrative Agent copies of any notices or
other communications received by it with respect to Pledged Equity Interests
registered in the name of such Grantor. The Administrative Agent shall at all
times have the right to exchange the certificates representing Pledged Equity
Interests for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and, other than in the
case of an Event of Default under Section 10.1(h) of the Credit Agreement, the
Administrative Agent shall have notified the Grantors that the Grantors rights,
in whole or in part, under this Section 3.06 are being suspended:

 

12



--------------------------------------------------------------------------------

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Collateral or any part
thereof for any purpose consistent with the terms of this Agreement and the
other Loan Documents; provided that such rights and powers shall not be
exercised in any manner that could reasonably be expected materially and
adversely to affect the rights inuring to a holder of any Collateral or the
rights and remedies of any of the Administrative Agent or any other Secured
Party under this Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same;

(ii) the Administrative Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to Section 3.06(a)(i); and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Collateral, but only to the extent that such dividends, interest,
principal and other distributions are permitted by, and are otherwise paid or
distributed in accordance with, the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable law; provided that any
noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity Interests, whether resulting from a subdivision,
combination or reclassification of the outstanding Capital Stock of the issuer
of any Pledged Equity Interests or received in exchange for Pledged Equity
Interests or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Collateral
and, if received by any Grantor, and required to be delivered to the
Administrative Agent hereunder, shall not be commingled by such Grantor with any
of its other funds or property (but shall be held separate and apart therefrom),
shall be held in trust for the benefit of the Administrative Agent and the other
Secured Parties and shall be forthwith delivered to the Administrative Agent in
the form in which they shall have been received (with any endorsements, stock or
note powers and other instruments of transfer requested by the Administrative
Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under Section 10.1(h) of the
Credit Agreement, after the Administrative Agent shall have notified the
Grantors of the suspension of the Grantor’s rights under Section 3.06(a)(iii),
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
Section 3.06(a)(iii), shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal and other distributions
received by any Grantor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Administrative Agent upon demand in the form
in which they shall have been received (with any necessary endorsements, stock
powers or other instruments of transfer). Any and all money and other property
paid over to or received by the Administrative Agent pursuant to the provisions
of this Section 3.06(b) shall be retained by the Administrative

 

13



--------------------------------------------------------------------------------

Agent in an account to be established by the Administrative Agent upon receipt
of such money or other property, shall be held as security for the payment and
performance of the Obligations and shall be applied in accordance with the
provisions of Section 4.02. After all Events of Default have been cured or
waived and the Administrative Agent has received from the Borrower satisfactory
evidence relating to any such cure, the Administrative Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise have been permitted to
retain pursuant to the terms of Section 3.06(a)(iii) and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default, and,
other than in the case of an Event of Default under Section 10.1(h) of the
Credit Agreement, after the Administrative Agent shall have notified the
Grantors of the suspension of the Grantors’ rights under Section 3.06(a)(i), all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to Section 3.06(a)(i), and the obligations of
the Administrative Agent under Section 3.06(a)(ii), shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights. Solely to the extent that any and all Events
of Default have been cured or waived or otherwise cease to be continuing and the
Administrative Agent has received a certificate from the Borrower certifying as
such, each Grantor will have the right to exercise the voting and consensual
rights that such Grantor would otherwise be entitled to exercise pursuant to the
terms of Section 3.06(a)(i) (and the obligations of the Administrative Agent
under Section 3.06(a)(ii) shall be reinstated).

(d) Any notice given by the Administrative Agent to the Grantors suspending the
Grantors’ rights under Section 3.06(a): (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights and powers of
the Grantors under Section 3.06(a)(i) or Section 3.06(a)(iii) in part without
suspending all such rights or powers (as specified by the Administrative Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Administrative Agent’s right to give additional notices from time to time
suspending other rights and powers so long as an Event of Default has occurred
and is continuing.

ARTICLE IV

Remedies

SECTION 4.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
under the Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Grantor agrees that the Administrative Agent
shall have the right, subject to the mandatory requirements of applicable law,
to (a) subject to Section 3.06, vote all or any part of the Pledged Equity
Interests (whether or not transferred into the name of the Administrative Agent)
and give all consents,

 

14



--------------------------------------------------------------------------------

waivers and ratifications in respect of the Collateral and (b) sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Administrative Agent shall deem appropriate. The
Administrative Agent shall be authorized to take the actions set forth in
Section 4.03. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Administrative Agent shall give the applicable Grantors 10 days’ prior
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-612 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. In the
event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent or any Lender may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition, and the Administrative Agent,
at the direction of the Required Lenders, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. For purposes hereof, a written agreement to purchase the Collateral
or any portion thereof shall be treated as a sale thereof; the Administrative
Agent shall be free to carry out such sale pursuant to such agreement and no
Grantor shall be entitled to the return of the Collateral or any portion thereof
subject thereto, notwithstanding the fact that after the Administrative Agent
shall have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As

 

15



--------------------------------------------------------------------------------

an alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.

SECTION 4.02. Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection, sale, foreclosure or realization or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent hereunder or under any other Loan Document on behalf of any
Grantor and any other costs or expenses incurred in connection with the exercise
of any right or remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Obligations in accordance with
Section 10.2 of the Credit Agreement (the amounts so applied to be distributed
among the Secured Parties pro rata in accordance with the amounts of the
Obligations owed to them on the date of any such distribution); and

THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct in accordance with Section 10.2 of the Credit
Agreement.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof. The Grantors shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any attorneys’ fees and other expenses incurred by
Administrative Agent or any Lender to collect such deficiency. Notwithstanding
the foregoing, the proceeds of any collection, sale, foreclosure or realization
upon any Collateral of any Grantor shall not be applied to any Excluded Swap
Obligation of such Grantor and shall instead be applied to other Obligations.

 

16



--------------------------------------------------------------------------------

SECTION 4.03. Securities Act. In view of the position of the Grantors in
relation to the Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act of 1933 as now or hereafter in
effect or any similar statute hereafter enacted analogous in purpose or effect
(such Act and any such similar statute as from time to time in effect being
called the “Federal Securities Laws”) with respect to any disposition of the
Collateral permitted hereunder. Each Grantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Administrative Agent if the Administrative Agent were to attempt to dispose
of all or any part of the Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Collateral could dispose
of the same. Similarly, there may be other legal restrictions or limitations
affecting the Administrative Agent in any attempt to dispose of all or part of
the Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect. Each Grantor recognizes that in
light of such restrictions and limitations the Administrative Agent may, with
respect to any sale of the Collateral, and shall be authorized to, limit the
purchasers to those who will agree, among other things, to acquire such
Collateral for their own account for investment, and not with a view to the
distribution or resale thereof, and upon consummation of any such sale may
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each Grantor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Collateral or part thereof shall
have been filed under the Federal Securities Laws or, to the extent applicable,
Blue Sky or other state securities laws and (b) may approach and negotiate with
a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Administrative Agent shall incur no responsibility or
liability for selling all or any part of the Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
potential purchasers (or a single purchaser) were approached. The provisions of
this Section 4.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.

SECTION 4.04. Information. If the Administrative Agent determines to exercise
its right to sell any or all of the Collateral, upon written request, each
Grantor shall, from time to time, furnish to the Administrative Agent all such
information as the Administrative Agent may reasonably request in order to
determine the number of shares and other instruments included in the Collateral
which may be sold by the Administrative Agent as exempt transactions under the
Federal Securities Laws and rules of the Securities and Exchange Commission, as
the same are from time to time in effect.

 

17



--------------------------------------------------------------------------------

ARTICLE V

Indemnity, Subrogation, Contribution and Subordination

SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), the Borrower agrees that (a) in the event a payment in
respect of any Obligation shall be made by any Guarantor under this Agreement,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Grantor (other than the Borrower) shall be sold pursuant to
this Agreement or any other Collateral Document to satisfy in whole or in part
any Obligation, the Borrower shall indemnify such Grantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Guarantor and Grantor (other
than the Borrower) (each such Guarantor or Grantor being called a “Contributing
Party”) agrees (subject to Section 5.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation or assets of
any other Grantor other than the Borrower shall be sold pursuant to any
Collateral Document to satisfy any Obligation and such other Guarantor or
Grantor (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 5.01, such Contributing Party shall indemnify
the Claiming Party in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets (the
“Indemnified Amount”), as the case may be, in each case multiplied by a fraction
of which the numerator shall be the net worth of such Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties on the date hereof (or, in the case of any Contributing
Party becoming a party hereto pursuant to Section 6.12, the date of the
supplement hereto executed and delivered by such Contributing Party). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.02 shall (subject to Section 5.03) be subrogated to the rights of such
Claiming Party under Section 5.01 to the extent of such payment. Notwithstanding
the foregoing, to the extent that any Claiming Party’s right to indemnification
hereunder arises from a payment or sale of Collateral made to satisfy
Obligations constituting Secured Swap Obligations, only those Contributing
Parties for whom such Secured Swap Obligations do not constitute Excluded Swap
Obligations shall indemnify such Claiming Party, with the fraction set forth in
the second preceding sentence being modified as appropriate to provide for
indemnification of the entire Indemnified Amount.

SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 5.01
and 5.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of the Borrower or any other Guarantor or Grantor to make
the payments required by Sections 5.01 and 5.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor or Grantor with respect to its obligations
hereunder, and each Guarantor and Grantor shall remain liable for the full
amount of the obligations of such Guarantor or Grantor hereunder.

(b) Each Guarantor and Grantor hereby agrees that all Indebtedness and other
monetary obligations owed by it to, or to it by, any other Guarantor, Grantor or
any other Subsidiary shall be fully subordinated to the indefeasible payment in
full in cash of the Obligations.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 12.2 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Loan Party shall be given to it in care of the
Borrower in the manner provided in Section 12.2 of the Credit Agreement.

SECTION 6.02. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any Letter of Credit Issuer or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Letter
of Credit Issuers and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 6.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Letter of Credit Issuer may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 12.1 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Loan Party from any covenant of such Loan Party set forth
herein or in any other Collateral Document to the extent such departure is not
inconsistent with any limitation on the authority of the Administrative Agent
set forth in the Credit Agreement.

(c) This Agreement shall be construed as a separate agreement with respect to
each Loan Party and may be amended, modified, supplemented, waived or released
with respect to any Loan Party without the approval of any other Loan Party and
without affecting the obligations of any other Loan Party hereunder.

SECTION 6.03. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
Guarantors and the Grantors jointly and severally agree to reimburse the
Administrative Agent for its fees and expenses incurred hereunder as provided in
Section 12.5 of the Credit Agreement as if each reference therein to the
Borrower were a reference to the Guarantors and Grantors.

 

19



--------------------------------------------------------------------------------

(b) The Guarantors and Grantors jointly and severally agree to indemnify and
hold harmless each Indemnitee as provided in Section 12.5 of the Credit
Agreement as if each reference to the Borrower therein were a reference to the
Guarantors and Grantors.

(c) Any amounts payable hereunder, including as provided in Section 6.03(a)
or 6.03(b), shall be additional Obligations secured hereby and by the other
Collateral Documents. All amounts due under Section 6.03(a) or 6.03(b) shall be
payable promptly after written demand therefor.

(d) To the extent permitted by applicable law, no Guarantor or Grantor shall
assert, or permit any of its subsidiaries to assert, and each Guarantor and
Grantor hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), unless determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee, or (ii) on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) BY ACCEPTING THE BENEFITS OF THIS AGREEMENT AND THE GUARANTEES AND SECURITY
INTERESTS CREATED HEREBY, EACH SECURED PARTY ACKNOWLEDGES THE PROVISIONS OF
ARTICLE XI OF THE CREDIT AGREEMENT AND AGREES TO BE BOUND BY SUCH PROVISIONS AS
FULLY AS IF THEY WERE SET FORTH HEREIN.

SECTION 6.04. Survival. All covenants, agreements, representations and
warranties made hereunder, in any other Loan Document and in any document,
certificate or statement delivered pursuant hereto or thereto, or in connection
herewith or therewith, shall survive the execution and delivery hereof and
thereof and the making of the Loans and other extensions of credit hereunder.
Such representations and warranties have been or will be relied upon by the
Administrative Agent, each Letter of Credit Issuer and each Lender, regardless
of any investigation made by the Administrative Agent, any Letter of Credit
Issuer or any Lender or on their behalf and notwithstanding that the
Administrative Agent, any Letter of Credit Issuer or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Loan
or L/C Credit Extension, and shall continue in full force and effect until
Payment in Full. The provisions of Section 6.03 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
by the Loan Documents, the repayment of the Loans, the expiration or termination
of the Letters of Credit (other than any Letter of Credit that has been Cash
Collateralized) and the Commitments or the termination of this Agreement or any
provision hereof.

 

20



--------------------------------------------------------------------------------

SECTION 6.05. Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. This Agreement
shall become effective as to any Loan Party when a counterpart hereof executed
on behalf of such Loan Party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Loan Party and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Loan Party, the Administrative Agent and the other
Secured Parties and their respective successors and assigns, except that no Loan
Party may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein or in the Collateral (and any attempted
assignment or transfer by any Loan Party shall be null and void), except as
expressly contemplated by this Agreement or the Credit Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 6.06. Severability. If any provision of this Agreement is prohibited,
illegal, invalid or unenforceable in any jurisdiction, (a) such provision shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction and (b) the
parties shall endeavor in good faith negotiations to replace the prohibited,
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the prohibited, illegal,
invalid or unenforceable provisions..

SECTION 6.07. Governing Law; Jurisdiction; Consent to Service of Process. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally: (i) submits for
itself and its property in any legal action or proceeding relating to this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof; (ii) consents that
any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (iii) agrees that
service of process in any such action or proceeding may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to its address set forth in Section 12.2 of the
Credit Agreement or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; and (iv) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right of the Administrative Agent or any
Secured Party to sue or bring an enforcement action relating to this Agreement,
including any such action or proceeding in connection with the exercise of
remedies with respect to the Collateral, in any other jurisdiction.

 

21



--------------------------------------------------------------------------------

SECTION 6.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY COUNTERCLAIM THEREIN (IN
EACH CASE, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.08.

SECTION 6.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 6.10. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the grant of the security interest in the Collateral and all
obligations of each Loan Party hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment to or
waiver of, or any consent to any departure from, the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (c) any exchange,
release or non-perfection of any Lien on other collateral securing, or any
release or amendment to or waiver of, or any consent to any departure from, any
guarantee of, all or any of the Obligations or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any Loan
Party in respect of the Obligations or this Agreement.

SECTION 6.11. Termination or Release. (a) This Agreement, the Guarantee
Obligations made herein and all security interests granted hereby shall, subject
to Section 2.04, terminate and be released (all without delivery of any
instrument or performance of any act by any Person) upon Payment in Full.

(b) A Subsidiary Loan Party shall automatically be released from its Guarantee
Obligations under the Loan Documents, and all security interests created by the
Collateral Documents in Collateral with respect to such Subsidiary Loan Party
shall be automatically released free and clear of the Liens created hereby
(x) as required by the Administrative Agent to effect any sale, transfer or
other disposition of Collateral in connection with any exercise of

 

22



--------------------------------------------------------------------------------

remedies of the Administrative Agent pursuant to this Agreement or (y) upon such
Collateral becoming an ownership interest in any Excluded Subsidiary solely to
the extent permitted by, and in accordance with the terms of, the Credit
Agreement; provided that, if so required by the Credit Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In the event of any such termination or
release, Schedule II to this Agreement shall be deemed to be modified to remove
the Collateral with respect to which the security interests granted hereby have
been so released.

(c) In connection with any termination or release pursuant to this Section 6.11,
the Administrative Agent shall execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents by the Administrative Agent pursuant to this Section 6.11 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 6.12. Additional Subsidiaries. Pursuant to the Credit Agreement, certain
Subsidiaries not party hereto on the Closing Date are required to enter in this
Agreement. Upon the execution and delivery by the Administrative Agent and any
such Subsidiary of a Supplement, such Subsidiary shall become a Subsidiary Loan
Party, a Guarantor and a Grantor hereunder, with the same force and effect as if
originally named as such herein. The execution and delivery of any Supplement
shall not require the consent of any other Loan Party. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Loan Party as a party to this
Agreement.

SECTION 6.13. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default, with full power of substitution either
in the Administrative Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (d) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; and (e) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Administrative Agent were the absolute owner of the Collateral for
all purposes; provided that nothing herein contained shall be construed as
requiring or obligating the Administrative Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered

 

23



--------------------------------------------------------------------------------

thereby. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their related parties
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable judgment).

[Signature Pages Follow]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AMERICOLD REALTY OPERATING PARTNERSHIP, L.P.   by  

 

    Name: Marc J. Smernoff     Title: Chief Financial Officer

 

25



--------------------------------------------------------------------------------

AMERICOLD ACQUISITION, LLC

AMERICOLD LOGISTICS, LLC

AMERICOLD NEBRASKA LEASING LLC

AMERICOLD PROPCO PHOENIX VAN BUREN LLC

AMERICOLD REAL ESTATE, L.P.

AMERICOLD REALTY, INC.

AMERICOLD SAN ANTONIO PROPCO, LLC

AMERICOLD TRANSPORTATION SERVICES, LLC

ART AL HOLDING LLC

ART FIRST MEZZANINE BORROWER GP LLC

ART FIRST MEZZANINE BORROWER OPCO 2006-2 L.P.

ART FIRST MEZZANINE BORROWER OPCO GP 2006-2 LLC

ART FIRST MEZZANINE BORROWER PROPCO 2006-2 L.P.

ART FIRST MEZZANINE BORROWER PROPCO GP 2006-2 LLC

ART FIRST MEZZANINE BORROWER, L.P.

ART ICECAP HOLDINGS LLC

ART MANAGER L.L.C.

ART MORTGAGE BORROWER GP LLC

ART MORTGAGE BORROWER, L.P.

ART MORTGAGE BORROWER OPCO 2006-1A L.P.

ART MORTGAGE BORROWER OPCO 2006-1B L.P.

ART MORTGAGE BORROWER OPCO 2006-1C L.P.

ART MORTGAGE BORROWER OPCO 2006-2 L.P.

ART MORTGAGE BORROWER OPCO GP 2006-1A LLC

ART MORTGAGE BORROWER OPCO GP 2006-1B LLC

ART MORTGAGE BORROWER OPCO GP 2006-1C LLC

ART MORTGAGE BORROWER OPCO GP 2006-2 LLC

ART MORTGAGE BORROWER PROPCO 2006-1A L.P.

ART MORTGAGE BORROWER PROPCO 2006-1B L.P.

ART MORTGAGE BORROWER PROPCO 2006-1C L.P.

ART MORTGAGE BORROWER PROPCO 2006-2 L.P.

ART MORTGAGE BORROWER PROPCO GP 2006-1A LLC

ART MORTGAGE BORROWER PROPCO GP 2006-1B LLC

ART MORTGAGE BORROWER PROPCO GP 2006-1C LLC

ART MORTGAGE BORROWER PROPCO GP 2006-2 LLC

ART QUARRY TRS LLC

ART SECOND MEZZANINE BORROWER GP LLC

ART SECOND MEZZANINE BORROWER, L.P.

ATLAS COLD STORAGE LOGISTICS LLC

ATLAS LOGISTICS GROUP RETAIL SERVICES (ATLANTA) LLC

ATLAS LOGISTICS GROUP RETAIL SERVICES (DENVER) LLC

ATLAS LOGISTICS GROUP RETAIL SERVICES (PHOENIX) LLC

ATLAS LOGISTICS GROUP RETAIL SERVICES (ROANOKE) LLC

KC UNDERGROUND, L.L.C.

VCD PLEDGE HOLDINGS, LLC

VERSACOLD ATLAS LOGISTICS SERVICES USA LLC

VERSACOLD LOGISTICS, LLC

VERSACOLD MIDWEST LLC

VERSACOLD NORTHEAST LOGISTICS, LLC

VERSACOLD NORTHEAST, INC.

VERSACOLD TEXAS, L.P.

VERSACOLD USA, INC.

  by  

 

    Name: Marc J. Smernoff     Title: Chief Financial Officer

 

 

26



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as


Administrative Agent

  by  

 

    Name:     Title:

 

27



--------------------------------------------------------------------------------

Schedule I to

the Guarantee and

Collateral Agreement

Subsidiary Loan Party Information

 

Name

 

Jurisdiction of Organization

 

Chief Executive Office



--------------------------------------------------------------------------------

Schedule II to

the Guarantee and

Collateral Agreement

Pledged Equity Interests

Pledged Capital Stock

 

Grantor

  

Stock Issuer

  

Certificate Number

  

Number and Class

of Capital Stock

  

Percentage

of Capital Stock

Pledged LLC Interests

 

Grantor

  

Limited Liability

Company

  

Certificate Number

  

Number of

LLC Interests

  

Percentage

of LLC Interests

 

Pledged Partnership Interests

 

Grantor

  

Partnership

  

Certificate

Number

  

Type of

Partnership Interests

  

Percentage of Partnership
Interests



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee and

Collateral Agreement

SUPPLEMENT NO.          dated as of [•], 20[•] (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of January 23, 2018, (the
“Collateral Agreement”), among Americold Realty Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), each subsidiary of the Borrower
listed on Schedule I thereto (each such subsidiary individually a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”; the Subsidiary
Guarantors and the Borrower are referred to collectively herein as the
“Grantors”) and BANK OF AMERICA, N.A., a national banking association, as
administrative and collateral agent (in such capacity, the “Administrative
Agent”).

A. Reference is made to the Credit Agreement dated as of January 23, 2018, (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and the Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Collateral Agreement and the Credit
Agreement referred to therein, as applicable.

C. The Guarantors and Grantors have entered into the Collateral Agreement in
order to induce the Lenders and the Letter of Credit Issuers to make extensions
of credit to the Borrower under the Credit Agreement. Section 6.12 of the
Collateral Agreement provides that additional Subsidiaries may become Subsidiary
Parties under the Collateral Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Loan Party, a Loan Party, a
Guarantor and a Grantor under the Collateral Agreement in order to induce the
Lenders and the Letter of Credit Issuers to make additional extensions of credit
under the Credit Agreement and as consideration for such extensions of credit
previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 6.12 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Loan Party, a Subsidiary Loan Party,
a Guarantor and a Grantor under the Collateral Agreement with the same force and
effect as if originally named therein as such, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it in such capacities and (b) represents and warrants that the
representations and warranties made by it in such capacities thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, the
New Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Collateral Agreement), does hereby create and
grant to the Administrative Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in, to and under
the Collateral (as



--------------------------------------------------------------------------------

defined in the Collateral Agreement) of the New Subsidiary. Each reference to a
“Loan Party,” “Subsidiary Loan Party,” “Guarantor” or “Grantor” in the
Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and hereby
makes each of the representations and warranties applicable to a Grantor
contained in the Collateral Agreement.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) Schedule I
sets forth, as of the date hereof, the true and correct legal name of the New
Subsidiary, its jurisdiction of organization and the location of its chief
executive office and (b) Schedule II sets forth, as of the date hereof, a true
and complete list of all the Pledged Equity Interests owned by the New
Subsidiary and the percentage of the issued and outstanding units of each class
of the Capital Stock of the issuer thereof represented by the Pledged Equity
Interests owned by the New Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT, AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF RELATING TO THIS
SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction

 

2



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses, including the reasonable fees, charges
and disbursements of counsel, incurred by it in connection with this Supplement,
including the preparation, execution and delivery thereof.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[NAME OF NEW SUBSIDIARY]   by  

 

    Name:     Title:

 

BANK OF AMERICA, N.A.,
as Administrative Agent   by  

 

    Name:     Title:

 

3



--------------------------------------------------------------------------------

Schedule I

to Supplement No.          to the

Guarantee and

Collateral Agreement

New Subsidiary Loan Party Information

 

Name

  

Jurisdiction of Organization

  

Chief Executive Office



--------------------------------------------------------------------------------

Schedule II

to Supplement No.          to the

Guarantee and

Collateral Agreement

Pledged Equity Interests

Pledged Capital Stock

 

Grantor

  

Stock Issuer

  

Certificate

Number

  

Number and Class

of Capital Stock

  

Percentage

of Capital Stock

Pledged LLC Interests

 

Grantor

  

Limited Liability

Company

  

Certificate Number

  

Number of

LLC Interests

  

Percentage

of LLC Interests

Pledged Partnership Interests

 

Grantor

  

Partnership

  

Certificate

Number

  

Type of

Partnership Interests

  

Percentage of

Partnership Interests